Exhibit 10.1

PERSONAL AND CONFIDENTIAL

August 16, 2007

James Smith

108 Teeter Rock Rd

Trumball, CT 06611

Dear Jim:

This will confirm the agreement between you and AnnTaylor, Inc. (hereafter
referred to as the “Company”) regarding your separation from the Company.

 

1. We agree that your date of separation from employment with the Company will
be the earlier of your successor being named or September 28, 2007 (the
“Separation Date”). You also hereby resign as an Officer and/or Director of all
subsidiaries, parents and affiliates of the Company, effective as of the
Separation Date.

 

2. In consideration of this Agreement, the general releases set forth herein and
your continuing to work for the Company until the close of business on the
Separation Date, the Company agrees to provide you the severance compensation
described in Schedule A, attached hereto, subject to the terms and conditions
set forth in this Agreement. In the event of your death prior to the completion
of the severance compensation payments, the severance compensation described in
Schedule A, as well as any other compensation to which you may be entitled as of
the date of your death, shall continue to be paid to your estate or named
beneficiary in accordance with the method of payment described in Schedule A.
Health benefits as described in Schedule A shall also continue for your eligible
family members during the period severance compensation is being paid.

 

3. You acknowledge that the Company’s payment of the severance compensation
described in paragraph 2 and Schedule A is good and sufficient consideration for
your execution of this Agreement and general release and that you would not be
entitled to this severance compensation in the absence of this Agreement.

 

4.

In consideration of the additional compensation described in this Agreement, you
hereby voluntarily, fully and unconditionally (a) release and forever discharge
the Company, its benefit plans, its present and former parent corporation(s),
subsidiaries, affiliates and otherwise related entities and their respective
incumbent and former employees, directors, plan administrators, officers and
agents, individually and in their official capacities (collectively, the
“Releasees”),



--------------------------------------------------------------------------------

 

from any and all charges, actions, causes of action, claims, demands, debts,
dues, bonds, accounts, covenants, contracts, liabilities, or damages of any
nature whatsoever, whether now known or unknown, to whomever made, which you or
your heirs, executors, administrators, successors or assigns ever had, now have
or may have against any or all of the Releasees for or by reason of any cause,
nature or thing whatsoever up to the present time, arising out of or related to
your employment with the Company or the termination of such employment,
including, by way of examples and without limiting the broadest application of
the foregoing, any actions, causes of action, or claims under any contract or
federal, state or local decisional law, statutes, regulations or constitutions,
any claims for notice, pay in lieu of notice, wrongful dismissal, breach of
contract, defamation or other tortious conduct, discrimination on the basis of
actual or perceived disability, age, sex, race or any other factor (including,
without limitation, any claim pursuant to Title VII of the Civil Rights Act of
1964, the Americans with Disabilities Act of 1990, the Family Medical Leave Act
of 1993, the Age Discrimination in Employment Act of 1967, as amended, the New
York State equal employment laws, the New York City Human Rights Law, N.Y.C.
Admin. Code Section 8-102 through 8-107, as amended, or the New York City
Administrative Code and Charter, as amended), any claim pursuant to any other
applicable employment standards or human rights legislation or for severance
pay, salary, bonus, incentive or additional compensation, vacation pay,
insurance, pension, other benefits, interest and/or attorney’s fees, and
(b) agree to release and forever discharge the Releasees from any and all
charges, actions, causes of action, claims, demands, debts, dues, bonds,
accounts, covenants, contracts, liabilities, or damages of any nature
whatsoever, whether now known or unknown, to whomever made, which you or your
heirs, executors, administrators, successors or assigns ever had, now have or
may have against any or all of the Releasees for or by reason of any cause,
nature or thing whatsoever up to and including the Separation Date, arising out
of or related to your employment with the Company or the termination of such
employment, including, by way of examples and without limiting the broadest
application of the foregoing, any actions, causes of action, or claims under any
contract or federal, state or local decisional law, statutes, regulations or
constitutions, any claims for notice, pay in lieu of notice, wrongful dismissal,
breach of contract, defamation or other tortious conduct, discrimination on the
basis of actual or perceived disability, age, sex, race or any other factor
(including, without limitation, any claim pursuant to Title VII of the Civil
Rights Act of 1964, the Americans with Disabilities Act of 1990, the Family
Medical Leave Act of 1993, the Age Discrimination in Employment Act of 1967, as
amended, the New York State equal employment laws, the New York City Human
Rights Law, N.Y.C. Admin. Code Section 8-102 through 8-107, as amended, or the
New York City Administrative Code and Charter, as amended), any claim pursuant
to any other applicable employment standards or human rights legislation or for
severance pay, salary, bonus, incentive or additional compensation, vacation
pay, insurance, pension, other benefits, interest and/or attorney’s fees.

 

2



--------------------------------------------------------------------------------

You acknowledge that this general release is not made in connection with an exit
incentive or other employment termination program offered to a group or class of
employees. If you have made or should hereafter make any complaint, charge,
claim, allegation or demand, or commence or threaten to commence any action,
complaint, charge, claim or proceeding, against any or all of the Releasees for
or by reason of any cause, matter or thing whatsoever existing up to the
Effective Date, this Agreement may be raised as, and shall constitute a complete
bar to, any such action, complaint, charge, claim, allegation or proceeding,
and, subject to a favorable ruling by a tribunal of final jurisdiction, the
Releasees shall recover from you, and you shall pay to the Releasees, all costs
incurred by them, including their attorneys’ fees, as a consequence of any such
action, complaint, charge, claim, allegation or proceeding except as prohibited
by applicable law or the Age Discrimination in Employment Act of 1967, as
amended; provided, however, that this shall not limit you from enforcing your
rights under this Agreement and in the event any action is commenced to enforce
your rights under this Agreement, each party shall bear its own legal fees and
expenses.

Notwithstanding anything in this paragraph 4, nothing in this Agreement shall
affect or impair any rights you have to indemnification for attorneys’ fees,
costs, damages, judgments, fines and/or expenses pursuant to applicable
statutes, Certificates of Incorporation and By-laws of the Company, its
affiliates or subsidiaries, nor do you waive or lose any rights that you have as
a former employee under the Company’s qualified retirement plans.

 

5. You represent that you have not brought against the Company or the Company’s
parents, subsidiaries, affiliates or any of the Releasees, any complaints,
charges, claims, actions or proceedings arising out of your employment by the
Company or any other matter arising on or prior to the date hereof.

 

6. You hereby confirm that you will return to the Company, on or before the
Separation Date, all Company property in your possession, including, without
limitation, laptop computers, cellular telephones and door and file keys.

 

7.

In the course of your employment with the Company, you have acquired
confidential information of the Company (the “Confidential Information”). You
understand and hereby agree that the Confidential Information was disclosed to
you in confidence and for the benefit and use of the Company only and
acknowledge that you will keep such Confidential Information confidential at all
times and will not make use of the Confidential Information on your own behalf
or on behalf of any other entity. In addition, you will not retain any copies or
computer records of the Confidential Information and acknowledge that you have
returned to the Company any copies or computer records thereof. Confidential
Information includes, but is not limited to, information relating to the Company
or its subsidiary or affiliated companies regarding strategic plans, financial
information, inventory levels, marketing strategy, sales strategy, training

 

3



--------------------------------------------------------------------------------

 

programs, anticipated future merchandise designs or styles, patterns and fits of
garments and information relating to the Company’s actual or anticipated
business. You agree and understand that you remain bound by the Company’s
Business Conduct Guidelines. You also agree to refrain from making any
disparaging or derogatory comments or statements, whether written or oral, about
the Company or its officers, directors, employees or agents. Any breach of the
terms of this paragraph shall result in your automatic forfeiture of the
severance compensation set forth in paragraph 2 and Schedule A.

 

8. You agree that for a period of 15 months from the Effective Date, you will
not, directly or indirectly, solicit, entice, persuade, induce or influence any
individual who is an employee of the Company to terminate his or her employment
with the Company or to become employed by any other individual or entity, and
you shall not approach any such employee for any such purpose. Any breach of the
terms of this paragraph shall result in your automatic forfeiture of the
severance compensation set forth in paragraph 2 and Schedule A.

 

9. The Company advises you to consult with an attorney of your choosing prior to
signing this Agreement and the acknowledgement described in Paragraph 10 below.
You confirm that you have the right and have been given the opportunity to
review this Agreement and such acknowledgement and, specifically, the release
set forth in paragraph 4 and the representations and agreements set forth in
paragraph 5, with an attorney of your choice. You also understand and agree that
the Company is under no obligation to offer you the severance compensation set
forth in paragraph 2 and Schedule A and that you are under no obligation to
consent to the release set forth in paragraph 4 and the representations and
agreements set forth in paragraph 5, and that you have entered into this
Agreement and such acknowledgement freely and voluntarily.

 

10. You have twenty-one days to consider the terms of this Agreement. In
addition, once you have signed each of this Agreement and the acknowledgement
described below, you will have 7 additional days from the date you sign it to
revoke your consent. To revoke your consent to this Agreement, you must clearly
communicate in writing your decision to do so to the Executive Vice President,
Human Resources of the Company (at the address shown at the end of this letter)
within the seven-day period. This Agreement will not become effective until the
later of 7 days after the date you have (a) signed it, as indicated on the last
page hereof, and (b) signed the acknowledgement to Paragraph 4(b) with
affirmation of acknowledgement to the other provisions of the Agreement. Such
latest day is considered to be the “Effective Date” of this Agreement. You
acknowledge that you have consulted with an attorney prior to the execution of
this Agreement or you have determined of your own free will not to consult with
an attorney. If you do not sign this Agreement within the twenty-one day period,
the offer of the severance compensation set forth in this Agreement will be
automatically rescinded and become null and void.

 

4



--------------------------------------------------------------------------------

11. All provisions and portions of this Agreement are severable. If any
provision or portion of this Agreement or the application of any provision or
portion of the Agreement will be determined to be invalid or unenforceable to
any extent or for any reason, all other provisions and portions of this
Agreement will remain in full force and effect and will continue to be
enforceable to the fullest and greatest extent permitted by law.

 

12. The terms in this letter constitute the entire agreement between us and may
not be altered or modified other than in a writing signed by you and the
Company. You represent that in executing this Agreement you do not rely and have
not relied upon any representation or statement not set forth herein made by the
Company or any of its agents, representatives, attorneys or Releasees with
respect to the subject matter, basis or effect of this Agreement, or otherwise.
This Agreement supercedes any and all prior agreements, including your letter
agreement dated May 12, 2005.

 

13. This Agreement will be governed by the laws of the State of New York,
without reference to its choice of law rules.

If this letter correctly sets forth our understanding, please so signify by
signing and dating the enclosed copy of this letter and returning it to the
Executive Vice President, Human Resources, AnnTaylor, Inc., 7 Times Square, New
York, New York 10036.

 

Very truly yours, AnnTaylor, Inc. By:  

/s/ Kay Krill

  Kay Krill   President & Chief Executive Officer AGREED TO AND ACCEPTED:

/s/ James Smith

James Smith Dated: August 16, 2007

 

5



--------------------------------------------------------------------------------

Acknowledgement of Agreement to Paragraph 4(b) with affirmation of
acknowledgement to the other terms of the Agreement, including but not limited
to, Paragraphs 5,6,7,9,10.

 

/s/ James Smith

James Smith

Dated: August 16, 2007

 

6



--------------------------------------------------------------------------------

SCHEDULE A

 

1. Severance Pay

 

  • Amount of Severance Pay: $506,000.00, less applicable taxes and deductions.

 

  • Payment Start Date and Method of Payment: As soon as practicable after the
six month period following your Separation Date, the Company will pay you the
equivalent of 6 months’ pay at your rate on the Separation Date. After this
initial payment, the Company will pay you in 18 substantially equal installments
and in the same manner as the Company’s regular payroll practice.

 

2. Continued Health Insurance

 

  • Your current health benefits will end on the last day of the month in which
you receive any Severance Pay. Your contribution to the benefits during the
period in which you are receiving Severance Pay will be the same as for active
associates with similar coverage. Your contribution for the first six months
will be deducted from the initial payment. After the initial payment, your
contribution will be deducted from each installment payment.

 

  • After you are no longer receiving Severance Pay, you may elect to continue
your health benefits in accordance with COBRA at your own expense.

 

3. Option Exercise – You shall have the right to exercise the options listed on
Schedule B for a period of 12 months from the Separation Date.

 

4. Outplacement

 

  • You are eligible to receive 12 months of outplacement services as selected
by the Company. You must begin to utilize the outplacement services while you
are receiving severance pay.

 

/s/ Kay Krill

   

August 16, 2007

Kay Krill     Date President & Chief Executive Officer    

/s/ James Smith

   

August 16, 2007

James Smith     Date



--------------------------------------------------------------------------------

SCHEDULE B

 

Grant Date

  

Exercisable

  

Strike Price

3/11/2003

   8,438    $12.7067

3/8/2004

   5,625    $30.1200

3/15/2005

   3,750    $25.5800

5/10/2006

   3,750    $37.8500